IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF DISCIPLINE OF                           No. 69495
                  STEPHEN P. STUBBS, BAR NO. 10449,
                                                                                       FILED
                                                                                        MAR 0 3 2016
                                                                                       TRACIE K. LINDEMAN
                                       ORDER OF REFERRAL TO                        a.kni agpepmg.._qou,11
                                SOUTHERN NEVADA DISCIPLINARY BOARD                B9 =al
                                                                                                 atTit
                                This is a petition under SCR 111(4) concerning atto ey
                  Stephen Stubbs, based on his convictions for unlawful notarization of
                  signature by notary public (gross misdemeanor violation of NRS 240.155),
                  battery (misdemeanor violation of NRS 200.481), and disturbing the peace
                  (misdemeanor violation of NRS 203.010). We previously determined that
                  the convictions did not involve "serious crime[s]" as defined by SCR 111(6)
                  but ordered Stubbs to show cause why an immediate temporary
                  suspension should not be imposed, see SCR 111(9). Having considered
                  Stubbs' response, we decline to impose an immediate temporary
                  suspension. However, we refer this matter to the Southern Nevada
                  Disciplinary Board "for any action it may deem warranted under [the
                  SCR] or any other rules of the supreme court that pertain to the conduct of
                  attorneys."
                                It is so ORDERED.'


                                              A
                                          Hardesty
                                                  C,u,t tEsAtt-,    , j.




                  Saitta

                        'This constitutes our final disposition in this matter. Any further
                  proceedings involving Stubbs shall be docketed as a new matter.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea                                                                        bLoecri
                   cc: Chair, Southern Nevada Disciplinary Board
                        C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                        Potter Law Offices




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    et.